       Case 20-04009-elm Doc 23 Filed 06/29/20         Entered 06/29/20 15:27:23       Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed June 29, 2020                                         United States Bankruptcy Judge
______________________________________________________________________



                                 UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS

     In re:
                                                        Chapter 7
              DWAYNE PAUL BRIDGES AND
              DANA MICHELLE BRIDGES
                                                        Case No. 19-44181-elm7
                 Debtors.
     ___________________________________/

     KAPITUS SERVICING INC.

                    Plaintiff,
              v.

     DWAYNE PAUL BRIDGES                                Adv. Pro. No. 20-04009-elm

                 Defendant.
     ___________________________________/

                   SECOND STIPULATION AND AGREED SCHEDULING ORDER

             Due to impacts and concerns related to coronavirus and COVID-19, the parties hereto seek
     to abate this proceeding for sixty days. In connection with the foregoing, the parties hereto
     stipulate to and request entry of this Stipulation and Agreed Scheduling Order and seek to have
     the docket call rescheduled for a date that is on or about November 2, 2020.




     SECOND AGREED SCHEDULING ORDER                                                            PAGE 1
 Case 20-04009-elm Doc 23 Filed 06/29/20             Entered 06/29/20 15:27:23         Page 2 of 3




        The Court, having considered the contents and merits of this Stipulation and Agreed
Scheduling Order and the parties’ agreement thereto, as evidenced by their signatures below, is of
the opinion that this Order should be GRANTED.

      IT IS THEREFORE ORDERED that each of the dates set forth below in this Agreed
Scheduling Order shall serve as the deadlines for this case:

1.      DOCKET CALL. Docket call for trial will commence on November 2, 2020 at 1:30 p.m.
        (CT).

2.      INITIAL DISCLOSURES. All parties shall exchange initial disclosures on or before
        August 3, 2020 pursuant to Fed. R. Bankr. P. 7026(a).

3.      DISCOVERY. Discovery must be completed forty-five (45) days prior to Docket Call
        (September 18, 2020).

4.      EXPERT LIST. The names and addresses of experts must be exchanged sixty (60) days
        prior to Docket Call (September 3, 2020).

5.      JOINT PRETRIAL ORDER. A Joint Pretrial Order in compliance with Local District
        Court Rule 16.4 shall be filed, served, and uploaded for Court entry seven (7) days prior to
        Docket Call (October 26, 2020). All counsel (or a pro se party) are responsible for
        preparing the Joint Pretrial Order, which shall contain the following: (a) a summary of the
        claims and defenses of each party; (b) a statement of stipulated facts; (c) a list of the
        contested issues of fact; (d) a list of contested issues of law; (e) an estimate of the length
        of trial; (f) a list of additional matters which would aid in the disposition of the case; and
        (g) the signature of each attorney (or pro se party).

     6. EXHIBITS AND WITNESSES. Each exhibit shall be marked with an exhibit label.
        Except for impeachment documents, all exhibits, along with a list of witnesses to be called,
        shall be exchanged with opposing counsel (or pro se party) fourteen (14) days prior to
        Docket Call (October 19, 2020). Each party shall also file a list of exhibits and witnesses
        fourteen (14) days prior to Docket Call. All exhibits not objected to in writing by Docket
        Call shall be admitted into evidence at trial without further proof, except for objections to
        relevance. Written objections to exhibits will be taken up either at the beginning or during
        the course of the actual trial or at any pretrial conference.

7.      WRITTEN PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW.
        Written proposed findings of fact and conclusions of law shall be filed seven (7) days prior
        to Docket Call (October 26, 2020). Trial briefs shall be filed addressing contested issues
        of law seven (7) days prior to Docket Call.

8.      DISPOSITIVE MOTIONS & EXPERT CHALLENGES. Unless otherwise directed by
        the Presiding Judge, all dispositive motions must be heard no later fourteen (14 days) prior
        to Docket Call (October 19, 2020). Accordingly, all dispositive motions must be filed no




SECOND AGREED SCHEDULING ORDER                                                                 PAGE 2
 Case 20-04009-elm Doc 23 Filed 06/29/20            Entered 06/29/20 15:27:23         Page 3 of 3




       later than forty-five days prior to Docket Call (September 14, 2020), unless the Court
       modifies this deadline.

9.     PRE-TRIAL CONFERENCE. A pretrial conference shall be scheduled by the parties at
       least seven (7) calendar days prior to trial docket call in a complex adversary proceeding if
       the parties anticipate that trial will exceed one day or if there are preliminary matters that
       should be addressed by the Court prior to the commencement of trial. The conference must
       be attended by counsel who is familiar with the case and is authorized to state his or her
       party’s position, make stipulations, and enter into agreements. At the time of the pretrial
       conference, the parties shall submit any Joint Pre-Trial Orders to the Court and all parties
       must be prepared to argue any disputed matters set forth in the dispositive motions, expert
       challenges.

IT IS FURTHER ORDERED that except as expressly stated to the contrary herein, all the terms
of the Order Regarding Adversary Proceedings Trial Setting and Alternative Scheduling Order
[ECF 3] remain in full force and effect.

IT IS FURTHER ORDERED that changes to this Stipulation and Agreed Scheduling Order may
only be made by further order of this Court. A motion to extend any deadline and/or alter any
hearing date will only be granted for good cause shown.

                                     # # # End of Order # # #

AGREED AS TO FORM:

 /s/ Charles M. Rubio                              /s/ Behrooz P. Vida
 Charles M. Rubio                                  Behrooz P. Vida
 Diamond McCarthy LLP                              The Vida Law Firm, PLLC
 295 Madison Avenue                                3000 Central Drive
 27th Floor                                        Bedford, Texas 76021
 New York, NY 10017                                Tel: (817) 358-9977
 Phone: (212) 430-5400                             Behrooz@vidalawfirm.com
 crubio@diamondmccarthy.com                        Counsel to Dwayne Paul Bridges
 Counsel to Kapitus Servicing Inc.




SECOND AGREED SCHEDULING ORDER                                                                PAGE 3
